Name: Council Regulation (EEC) No 1242/89 of 3 May 1989 fixing the maximum guaranted quantity of cotton and the minimum price for unginned cotton for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: production;  prices;  plant product
 Date Published: nan

 11 . 5 . 89No L 129 / 2 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1242 / 89 of 3 May 1989 fixing the maximum guaranted quantity of cotton and the minimum price for unginned cotton for the 1989/90 marketing year Whereas application of the abovementioned criteria results in the fixing of the maximum guaranteed quantity and the minimum price at the level given below, HAS ADOPTED THIS REGULATION: Article 1 For the 1989 / 90 marketing year , the maximum guaranteed quantity of cotton provided for in Article 2 ( 1 ) of Regulation (EEC) No 1964 / 87 shall be 752 000 tonnes . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Protocol 4 on cotton, as last amended by Regulation (EEC) No 4006 / 87 ( »), Having regard to Council Regulation (EEC) No 1964 / 87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece ( 2 ), and in particular Article 2(1 ) thereof, Having regard to Council Regulation (EEC) No 2169 / 81 of 27 July 1981 laying down the general rules for the system of aid for cotton ( 3 ), as last amended by Regulation (EEC ) No 2261 / 88 ( 4 ), and in particular Article 9 ( 1 ) thereof, Having regard to the proposal from the Commission ( 5 ), Whereas , pursuant to Article 2 ( 1 ) of Regulation (EEC) No 1964 / 87 , a maximum guaranteed quantity of cotton is to be determined annually in the light ofproduction during a reference period and the foreseeable trend of demand; Whereas , pursuant to Article 9 (2) of Regulation (EEC) No 2169 /81 , the Council is to fix a minimum price for unginned cotton each year at a level enabling producers to sell at a price as close as possible to the guide price; whereas that price must take account of market fluctuations and the cost of transporting the unginned cotton from the production areas to the ginning areas ; whereas that price must be fixed for the quality to which the guide price relates and must apply at the farm gate; Article For the 1989 / 90 marketing year , the minimum price for unginned cotton provided for in Article 9 (!) of Regulation (EEC) No 2169 / 81 shall be ECU 91,23 per 100 kilograms . That price shall apply to goods at the farm gate . Article 3 The quantity fixed in Article 1 and the price fixed in Article 2 shall be for unginned cotton meeting the quality indicated in Article 1 ( 2 ) of Regulation (EEC) No 1241 / 89 fixing the guide price for unginned cotton for the 1989 /90 marketing year ( 6 ). Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1989 . For the Council The President P. SOLBES ( J ) OJ No L 377 , 31 . 12 . 1987 , p. 49 . ( 2 ) OJ No L 184 , 3 . 7. 1987, p. 14 . ( 3 ) OJ No L 211 , 31 . 7 . 1981 , p. 2 . ( 4 ) OJ No L 199 , 26 . 7 . 1988 , p. 8 . ( s ) OJ No C 82, 3 . 4 . 1989 , p. 20 . ( 6 ) See page 1 of this Official Journal .